COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Bumgardner
Argued at Richmond, Virginia


WERNER SAEMMLER HINDRICHS
                                           MEMORANDUM OPINION * BY
v.   Record No. 1936-97-2                JUDGE JAMES W. BENTON, JR.
                                              AUGUST 11, 1998
DIANE FRANCES (HINDRICHS) GODOROV


          FROM THE CIRCUIT COURT OF THE CITY OF FREDERICKSBURG
                        John W. Scott, Jr., Judge
             Carolyn M. Grimes (Sharon K. Lieblich, P.C.,
             on briefs), for appellant.

             (V. James Ventura; V. James Ventura, P.C., on
             brief), for appellee. Appellee submitting on
             brief.



      Upon Diane (Hindrichs) Godorov's motion, the trial judge

declined to exercise further jurisdiction over matters pertaining

to custody and visitation of the parties' minor children and

found that Pennsylvania is a more appropriate forum pursuant to

Code § 20-130.     Werner Saemmler Hindrichs, the children's father,

appeals that decision.     The father contends that because these

matters have been extensively litigated by the parties in

Virginia and because the mother was procedurally barred from

making the motion, the trial judge abused his discretion in

deferring jurisdiction to Pennsylvania as a more appropriate

forum.     We affirm the decree.



      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                  I.

     The parties were married in Virginia in 1984 and separated

in 1992.   In 1993, a judge entered a pendente lite order granting

the mother physical custody of the two children and the father

visitation rights.   A final divorce decree was entered in the

Circuit Court of the City of Fredericksburg in 1994.   The parties

and children resided in Fredericksburg from 1990 until 1994, when

the mother enrolled in medical school and moved with the children

to Philadelphia, Pennsylvania.    In 1996, the father moved from

Fredericksburg and now resides in Fairfax County.
     In April 1996, the father filed a petition to enforce

visitation.   In May 1997, a day before the hearing on the

father's petition was scheduled, the mother filed a petition

requesting the court to decline to exercise further jurisdiction

in this matter.   The mother alleged "[t]hat the Commonwealth of

Pennsylvania is and has been the home state of the minor children

since 1994"; that Pennsylvania is "the most convenient forum for

the benefit of the minor children and [where] the preponderance

of facts and circumstances governing the welfare, development and

needs of the minor children are most prevalent"; that the

children's counselor for the preceding seven months resides and

practices in Pennsylvania; and that the father no longer resides

in Fredericksburg, Virginia.

     After considering the parties' arguments concerning their

respective motions, the judge ruled as follows:
          The children are now and have been for years


                                 - 2 -
           residents of the State of Pennsylvania. . . .
            This court, . . . pursuant to . . . [Code
           §] 20-108, . . . finds that it has provided
           the relief that the father is entitled at
           this juncture, that if there are any changes
           in custody or support [they] are better
           addressed in the forum in which the children
           reside, and that is not the City of
           Fredericksburg. . . . In fact, neither party
           resides in the City of Fredericksburg, nor do
           the children reside in the Commonwealth of
           Virginia.


The trial judge entered two orders.    The first order set a

definite visitation schedule and stated that "[a]ny modifications

in visitation are to be resolved by agreement of the parties" or

"are to be addressed in the appropriate forum where the children

reside."   The second order stated as follows:
           [U]pon all of the evidence received in the
           collective hearings of these parties before
           this Court, it appearing unto this Court that
           the home state of the minor children of the
           parties . . . is and has been in the
           jurisdiction of their residence within the
           Commonwealth of Pennsylvania, this Court
           hereby DECLINES to further exercise
           jurisdiction pursuant to [Code §] 20-130
           . . . and finds that the Court of competent
           jurisdiction serving the residence of the
           aforesaid children is the appropriate forum,
           and all further matters regarding the minor
           children of these parties are transferred to
           said Court for enforcement and/or
           modification.

              . . . The Court declines to further hear
           in this forum matters of modification of this
           Court's prior Orders, referring same to the
           more convenient forum as hereinabove set
           forth.


                                II.

     The questions presented by the father raise the issue




                               - 3 -
whether the trial judge improperly applied the provisions of the

Uniform Child Custody Jurisdiction Act (UCCJA), Code § 20-125

et seq., in declining to exercise further jurisdiction over

matters of custody and visitation and in holding that a

Pennsylvania court was a more appropriate forum.

     The father raises certain procedural matters that we will

address first.   The father alleges the mother provided

insufficient notice of her claims under the UCCJA and that her

petition, filed only one day before the hearing on the father's

petition for modification of visitation, failed to provide the

father with reasonable notice as required by Code § 20-127 and
Fariss v. Tsapel, 3 Va. App. 439, 350 S.E.2d 670 (1986).

     The mother's motion required the trial judge to consider

Code § 20-125 et seq. and alleged that the relocation of the

children had constituted the establishment of a new "home state."

The motion also alleged that the children's continued presence

in Pennsylvania for two and one half years made Pennsylvania the

situs of more substantial connections and evidence concerning the

present status of the minor children.

     Code § 20-127 provides that "[b]efore making a decree under

this chapter, reasonable notice and opportunity to be heard shall

be given to . . . any parent whose parental rights have not been

previously terminated."   In Fariss, where the mother made her

motion to alter the father's visitation rights for the first time

at trial, we held that "[a]s a parent whose parental rights have



                               - 4 -
not been terminated, [the father] was statutorily entitled to

reasonable notice of the motion to alter his visitation rights

with respect to his children - before the decree was entered."

Id. at 441, 350 S.E.2d at 672.    Although the notice requirements

of the UCCJA apply to custody and visitation proceedings, they do

not apply, however, to a court's decision declining to exercise

jurisdiction and deferring jurisdiction to another state.

See Lutes v. Alexander, 14 Va. App. 1075, 1084, 421 S.E.2d 857,

863 (1992).   Moreover, the trial judge granted the mother's

motion for a continuance on the date of the hearing and, thus,

provided the father with adequate time to prepare a defense to

the motion to decline jurisdiction.
     The father also contends that the mother did not attach to

her initial pleading the affidavit required by Code § 20-132.    In

pertinent part, Code § 20-132 provides as follows:
          A. Every party in a custody proceeding in
          his first pleading or in an affidavit
          attached to that pleading shall give
          information under oath as to the child's
          present address, the places where the child
          has lived within the last five years, and the
          names and present addresses of the persons
          with whom the child has lived during that
                  1
          period.

However, the mother's motion, which requested the court to
     1
      Code § 20-132 applies to the first pleading in a "custody
proceeding." A "'[c]ustody proceeding' includes proceedings in
which a custody determination is an issue, such as an action for
divorce or separation." Code § 20-125(3). A "'[c]ustody
determination' means a court decision and court orders and
decrees providing for the custody of a child, including
visitation rights." Code § 20-125(2).




                                 - 5 -
decline to exercise further jurisdiction, was not the first

pleading in this custody proceeding.     Rather, it was a petition

in an existing and continuing custody case.    Therefore, the

absence of an affidavit did not preclude the mother from moving

the court to decline further jurisdiction.

     The father also argues that the trial judge erred in

entering contemporaneous orders, one granting visitation and the

other declining further jurisdiction.    The trial judge

specifically indicated that he would only clarify his prior order

of visitation by establishing specific dates for visitation so as

to ensure visitation pending any application by the father for

relief in the more convenient forum.     The trial judge refused to

modify the prior order by enlarging visitation, and the trial

judge directed that the portion of the petition filed by the

father seeking enlargement of visitation be filed in the more

appropriate forum.
     Moreover, by declining to exercise jurisdiction under Code

§ 20-130, the trial judge was declining "to make an initial or

modification decree."   The trial judge did not decline to enforce

a decree already in existence.    Such a decree continues to have a

res judicata effect under Code § 20-135 and will be enforced by a

court in any state including Virginia.     See Code § 20-136.   In

the present case, the trial judge was declining to modify the

decree, not to enforce it.

     The father contends that because the trial judge's order




                                 - 6 -
fails to identify the alternative forum in Pennsylvania to which

jurisdiction should be deferred, the father is left without a

forum to enforce his visitation rights.    Citing Mubarak v.

Mubarak, 14 Va. App. 616, 420 S.E.2d 225 (1992), the father

argues that "before the trial court should defer jurisdiction to

another forum, it should know the identity of that forum."        Id.

at 622, 420 S.E.2d at 228.   In Mubarak, we ruled that "the

criteria contained in the statute and outlined in Middleton [v.
Middleton, 227 Va. 82, 314 S.E.2d 362 (1984),] required the trial

court to defer the exercise of jurisdiction to the appropriate

court in Great Britain" where the children resided and where

evidence of their needs existed.     Id. at 621, 420 S.E.2d at 228.

However, because the record did not furnish the name of the

appropriate court and did not establish whether the alternative

forum "is known to the father or is identifiable," we reversed

and remanded the case for further proceedings to ascertain the

appropriate court having jurisdiction over the children.        Id. at

622, 420 S.E.2d at 228.

     In this case, counsel for the father told the trial judge

that he wanted the order to refer to the specific court that

would have jurisdiction and stated that he "would try to find out

what that would be, so we are just not referring it to

Pennsylvania and then struggling with who ends up with this court

order."   Counsel for the father stated that he would identify the

court, and the trial judge agreed.     However, counsel never



                               - 7 -
identified such court.    The proposed order drafted by the

mother's counsel listed the forum as the Court of Common Pleas in

Philadelphia, Pennsylvania.    When the father objected to the use

of this court, the trial judge instructed counsel to "amend your

order . . . to say . . . the appropriate Court in the

Commonwealth of Pennsylvania . . . having proper jurisdiction."

The final order states that "the Court of competent jurisdiction

serving the residence of the aforesaid children[, the

Commonwealth of Pennsylvania,] is the appropriate forum."     From

the record, it is apparent that the appropriate forum in

Pennsylvania is "identifiable" to the father.    The trial judge

did not err.
        The father also argues that the trial judge had no evidence

upon which he could base his finding of inconvenient forum

because no testimony was presented at the hearing.    The trial

judge specifically ruled that his finding was based upon the

collective evidence submitted at all prior hearings.    The motion

filed by the mother seeking the decline of jurisdiction alleged

certain facts that were not disputed by the father's answer.

Each counsel made proffers at the hearing, and each party made

informal statements to the trial judge to which no objection was

made.    Therefore, from the record as a whole it appears to us

that the trial judge had a sufficient basis upon which to make a

sound decision.

                                 III.




                                 - 8 -
     The Supreme Court has noted that the UCCJA was enacted to

serve a number of general purposes.
          [T]he Virginia UCCJA was enacted to avoid
          jurisdictional competition and conflict with
          courts of other states in matters of child
          custody; to promote cooperation with courts
          of other states so that a custody decree is
          rendered in a state which can best decide the
          issue in the interest of the child; to assure
          that litigation over the custody of a child
          ordinarily occurs in the state that is most
          closely connected with the child and his
          family and where significant evidence
          concerning his care, protection, training and
          personal relationships is most readily
          available; to assure that the courts of this
          state decline the exercise of jurisdiction
          when the child and his family have a closer
          connection with another state; [and] to
          discourage continuing controversies over
          child custody.


Middleton, 227 Va. at 93, 314 S.E.2d at 367.

     Under Code § 20-130(A), "[a] court which has jurisdiction

[to modify a decree] may decline to exercise its jurisdiction

. . . if it finds that it is an inconvenient forum . . . and that

a court of another state is a more appropriate forum."    The court

may decline jurisdiction for, among other reasons, the fact that

"another state is or recently was the child's home state;"

"another state has a closer connection with the child and his

family"; or "substantial evidence concerning the child's present

or future care, protection, training, and personal relationships
                                                                   2
is more readily available in another state."   Code § 20-130(C).
     2
      Code § 20-130(C) provides as follows:

          C. In determining if it is an inconvenient forum,
     the court shall consider if it is in the interest of


                              - 9 -
     "The paramount consideration for a trial court, even on the

determination of the most convenient forum to decide child

custody and visitation, is the child's welfare."     Farley v.

Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 796 (1990).
          In matters of a child's welfare, trial courts
          are vested with broad discretion in making
          the decisions necessary to guard and to
          foster a child's best interests. A trial
          court's determination of matters within its
          discretion is reversible on appeal only for
          an abuse of that discretion, and a trial
          court's decision will not be set aside unless
          plainly wrong or without evidence to support
          it.

Id. at 328, 387 S.E.2d at 795 (citations omitted).    Thus, when "a

trial court makes a determination which is adequately supported

by the record, the determination must be affirmed."     Id. at 328,

387 S.E.2d at 796.   See also Johnson v. Johnson, 26 Va. 135, 144,

493 S.E.2d 668, 672 (1997).   Furthermore, in our review of a

trial judge's custody decision, we view the evidence in the light


     the child that another state assume jurisdiction. For
     this purpose, it shall take into account the following
     factors, among others:

               1. If another state is or recently was
          the child's home state;
               2. If another state has a closer
          connection with the child and his family or
          with the child and one or more of the
          contestants;
               3. If substantial evidence concerning
          the child's present or future care,
          protection, training, and personal
          relationships is more readily available in
          another state; and
               4. If the parties have agreed on another
          forum which is no less appropriate.



                              - 10 -
most favorable to the prevailing party below.   See Lutes, 14 Va.

App. at 1077, 421 S.E.2d at 859.

     The father contends that the trial judge relied solely on

the physical presence of the children in Pennsylvania in making

his decision to decline jurisdiction.   The father argues that

"[u]nder the UCCJA, physical presence of the child as a

jurisdictional basis in all but the most extreme cases has been

eliminated."   Middleton, 227 Va. at 97, 314 S.E.2d at 369.
     In this case, the trial judge cited as his reason for

declining jurisdiction that Pennsylvania was the children's "home

state" under the UCCJA.   "Although a trial court may fail to

specify and recite in its order all the possible reasons and

adequate bases for its determination, where it is obvious from

review of the record that the trial court's determination was

made with the child's welfare as paramount, and it is clear that

the decision is in the child's best interests, the determination

is not without substantial, competent, and credible evidence to

support it."   Farley, 9 Va. App. at 329, 387 S.E.2d at 796.

     Reviewing the factors set out in Code § 20-130, it is clear

that credible evidence supports the trial judge's decision.

First, Virginia is not the home state of the children within the

meaning of the UCCJA.   "'Home state' means the state in which the

child immediately preceding the time involved lived with . . . a

parent . . . for at least six consecutive months."   Code

§ 20-125(5).   Both children and the mother, the custodial parent,




                              - 11 -
have resided in Pennsylvania for two and one half years.        Second,

Pennsylvania has a "closer connection" with the children and "one

or more of the contestants," the mother.     Id.   The children's

"contact with Virginia is, and has been for some time, greatly

attenuated."     Farley, 9 Va. App. at 329, 387 S.E.2d at 796.

Third, the most recent evidence concerning the children's care,

protection, training, and personal relationships is in

Pennsylvania.    Pennsylvania is also the place where the evidence

concerning the children's future care would develop.      See

Johnson, 26 Va. App. at 148, 493 S.E.2d at 674.     Therefore,

Pennsylvania's courts and social services departments have a far

greater ability to investigate and provide services to the

children.   At this point, "for a Virginia court to adjudicate

child custody and visitation and to provide for the supervision

would require long distance observation and fact-finding, rather

than the intimate familiarity and interaction necessary in cases

of this type."     Farley, 9 Va. App. at 330, 387 S.E.2d at 796-97.

     For these reasons, we hold that the trial judge did not

abuse his discretion in finding that a Pennsylvania court would

be a more convenient forum and in refusing to exercise further

jurisdiction in this matter.    We therefore affirm the trial

judge's decision to transfer jurisdiction.

                                                      Affirmed.




                                - 12 -